DETAILED ACTION

Remarks
Claims 1-26 have been examined and rejected. This Office action is responsive to the amendment filed on 10/07/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 10, and 16 objected to because of the following informalities:  
Claim 1 [line 5] recites ‘the political content of the political content item’; however, it should recite - - political content of the political content item - -.
Claim 10 [line 8] recites ‘the political content of the political content item’; however, it should recite - - political content of the political content item - -.
Claim 16 [line 10] recites ‘the political content of the political content item’; however, it should recite - - political content of the political content item - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 10, 13, 14, 16, 19-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein et al. (US 20190179861 A1, published 06/13/2019), hereinafter Goldenstein, in view of Silverman (US 20160352854 A1, published 12/01/2016).

	Regarding claim 1, Goldenstein teaches the claim comprising:
	A method comprising: sending content of a political content item associated with a political topic for display in a user interface, the user interface including an indicator to view a second interface with political content items associated with the political topic (Goldenstein Figs. 1-18; [0063], a topic may comprise a political entity; [0088], the plurality of intelligence channels 66; [0089], the interface 64 may be considered as a hub-like center, or e-store, via which a user may access intelligence channels; the hub-like interface 64 may be presented as "my Channels" page, or the like, which may be accessible by being displayed on all website pages; [0090], an intelligence channel as rendered via the interface 64 may comprise any appropriate information that identifies the intelligence channel; an intelligence channel may comprise an icon, text, video, sound, or any appropriate combination thereof that identifies the intelligence channel; [0091], when an intelligence channel is selected, topic-related information may be provided via the intelligence channel; [0092], when an intelligence channel is selected, topic-related information may be provided in real time; FIG. 6 depicts an example illustration of a user friendly, interactive, intelligence channel interface 70; [0104], as shown in FIG. 7, each intelligence channel may be represented by an icon and/or a description of the intelligence channel (political topics such as Chris Christie, Edward Snowden, green buildings); selection of intelligence channel 86 may provide link to an interface that provided topic related information; see [0060] and [0067], sources include data feeds, videos, publications, periodicals; see [0102], selection of an article provides a feed of content; see [0136], a data feed may be provided (e.g., RSS, or other data feeds) comprising user requested intelligence channels; [0148], filtering an intelligence channel results in different news feeds)
receiving a request for the second user interface including political content items associated with the political topic, wherein the request is received subsequent to a user selecting the indicator; sending for display the second user interface including political content items associated with the political topic, the second user interface including a slider on a scale representing the range of viewpoints, the scale including a first position representing a first viewpoint and a second position representing a second viewpoint (Goldenstein Figs. 1-18; [0062], FIG. 1 is flow diagram of an example process for generating a customizable, real time, intelligence channel; [0061], filtered information may be refreshed and provided by the intelligence channel instantly, on demand; [0058], an intelligence channel may be generated for a topic; [0089], the interface 64 may be considered as a hub-like center, or e-store, via which a user may access intelligence channels; the hub-like interface 64 may be presented as "my Channels" page, or the like, which may be accessible by being displayed on all website pages; [0091], when an intelligence channel is selected, topic-related information may be provided via the intelligence channel; an intelligence channel may be selected in any appropriate manner; an intelligence channel may be selected via the interface 64 by clicking on the rendering of the intelligence channel, by tapping the rendering of the intelligence channel; [0092], when an intelligence channel is selected, topic-related information may be provided in real time; FIG. 6 depicts an example illustration of a user friendly, interactive, intelligence channel interface 70; interface 70 may comprise an interactive display of a server; interface 70 may comprise a web page; [0096], slider 80 may function as a filter; selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received; see [0060] and [0067], sources include data feeds, videos, publications, periodicals; see [0102], selection of an article provides a feed of content; see [0136], a data feed may be provided (e.g., RSS, or other data feeds) comprising user requested intelligence channels; [0148], filtering an intelligence channel results in different news feeds; see [0119], FIG. 13 is a block diagram of an example apparatus 180 that may be utilized to implement and/or facilitate an intelligence channel as described herein; the apparatus 180 depicted in FIG. 13 may represent a server; see [0063] and Fig. 7);
receiving a first user selection indicating the first viewpoint; updating a location of the slider on the scale to the first position (Goldenstein Figs. 1-18; [0096], selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received (location of the slider on the scale is updated to indicate the user-selected second attribute value); selecting and moving the control 86 to the right end of slider 80 may allow only more influential and/or more relevant topic-related information to be received; as slider 80 is adjusted via control 86, the information rendered in the plurality of articles 82 may accordingly be adjusted (see Fig. 6 and Fig. 8, slider 80 is updated to indicate the selected attribute value); [0097], the functionality invoked via slider 80 may determine a combined ranking of each item by relevance and influence (referred to herein as myCREOrank); the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown; see also [0098-0101])
selecting a first subset of content items from a set of political content items associated with the political topic based on the first viewpoint, each content item in the first subset of content items associated with the first viewpoint (Goldenstein Figs. 1-18; [0097], the functionality invoked via slider 80 may determine a combined ranking of each item by relevance and influence (referred to herein as myCREOrank); the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; [0101], slider 80 may filter items returned by a search for a topic by utilizing an algorithm based on a weighted scale which may consider the perceived reliability of the source; see also [0098-0100]; see [0063] and Fig. 7);
sending the first subset of selected content items for display in the second user interface (Goldenstein Figs. 1-18; [0096], filter of topic-related information may be adjustable via the interface 70; slider 80 may function as a filter; selecting and moving control 86 to the left or to the right of slider 80 may more or less filter topic-related information based on influence of the source and/or relevance of the item; [0097], the functionality invoked via slider 80 may determine a combined ranking of each item by relevance and influence (referred to herein as myCREOrank); the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown; see discussion of [0057], [0061], [0102], [0136], above regarding real-time feed provided in the user interface; see also [0098-0101]; see [0063] and Fig. 7);
receiving a second user selection indicating the second viewpoint; updating the location of the slider on the scale to the second position (Goldenstein Figs. 1-18; [0096], selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received (location of the slider on the scale is updated to indicate the user-selected second attribute value); selecting and moving the control 86 to the right end of slider 80 may allow only more influential and/or more relevant topic-related information to be received; as slider 80 is adjusted via control 86, the information rendered in the plurality of articles 82 may accordingly be adjusted (see Fig. 6 and Fig. 8, slider 80 is updated to indicate the selected attribute value); [0097], the functionality invoked via slider 80 may determine a combined ranking of each item by relevance and influence (referred to herein as myCREOrank); the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown; see also [0098-0101]; see [0063] and Fig. 7);
subsequent to receiving the second user selection, selecting a second subset of content items from the set of content items associated with the political topic based on the second viewpoint, each content item in the second subset of content items associated with the second viewpoint; and sending the second subset of selected content items for display in the second user interface (Goldenstein Figs. 1-18; [0096], selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received (location of the slider on the scale is updated to indicate the user-selected second attribute value); selecting and moving the control 86 to the right end of slider 80 may allow only more influential and/or more relevant topic-related information to be received; as slider 80 is adjusted via control 86, the information rendered in the plurality of articles 82 may accordingly be adjusted (see Fig. 6 and Fig. 8, slider 80 is updated to indicate the selected attribute value); [0097], the functionality invoked via slider 80 may determine a combined ranking of each item by relevance and influence (referred to herein as myCREOrank); the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown; see also [0098-0101]; see [0063] and Fig. 7)
However, Goldenstein fails to expressly disclose the indicator being different from the political content of the political content item, wherein the indicator indicates that the second interface includes political content items with a range of political viewpoints on the political topic; the second user interface including a slider on a scale representing the range of political viewpoints, the scale including a first position representing a first political viewpoint and a second position representing a second political viewpoint, receiving a first user selection indicating the first political viewpoint; selecting a first subset of content items from a set of political content items associated with the political topic based on the first political viewpoint, each content item in the first subset of content items associated with the first political viewpoint; receiving a second user selection indicating the second political viewpoint; selecting a second subset of content items from the set of content items associated with the political topic based on the second political viewpoint, each content item in the second subset of content items associated with the second political viewpoint.  In the same field of endeavor, Silverman teaches:
the indicator being different from the political content of the political content item, wherein the indicator indicates that the second interface includes political content items with a range of political viewpoints on the political topic (Silverman Figs. 1-6; [0021], curator system 200 is to be described in conjunction with video clip segments and news articles; [0023], a content piece (such as a media clip) is input to curator system 200; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0025]) Topical category (and subcategories) of the content piece (e.g., U.S., Economics (Business, Markets, Policy, Personal Finance), World (Africa, Americas, Asia/Pacific, Europe, Middle East), Science (Research, Technology, Environment), Health (Research, Aliments & Cures, Policy), Culture (Arts & Culture, Comedy) and Opinion (video blogs)) (see menu 430 in Fig. 4) ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); [0040], a content filter 410 is provided which filters content pieces to be retrieved in accordance with the filter settings chosen by a user; [0042], ideology (416) level of the content piece (see FIG. 5) in which preferably a sliding scale 420 is provided enabling the user to drag a slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces); [0044], once the content filter settings (410) are selected by a user, all content pieces retrieved by the website portal 400 will be retrieved and filtered in accordance with the user selected filter settings; for example, if a user prescribes the filter settings (410) such that only content pieces originating from this week, are conservative rating determined, and have a duration of less than 3 minutes, then only content pieces matching this criteria will be presented to a user if the user selects the category menu (430) or search feature (440) to retrieve content pieces; [0045], wth reference now to FIG. 6, once a content piece (450) is presented for viewing to a user (indicator separate from the content); as described, each piece of content is assigned a topic (including political topics, see [0025]) and a political ideology ([0042], [0029]); a filter/indicator banner is displayed concurrently and separately from content 450 in Figs. 5-6 enabling a user to request content items matching the filter criteria for display in website portal 400 ([0044], second user interface, see Fig. 4), wherein the banner indicates the second interface includes political content items with a range of political viewpoints on the political topic)
the second user interface including a slider on a scale representing the range of political viewpoints, the scale including a first position representing a first political viewpoint and a second position representing a second political viewpoint, receiving a first user selection indicating the first political viewpoint; selecting a first subset of content items from a set of political content items associated with the political topic based on the first political viewpoint, each content item in the first subset of content items associated with the first political viewpoint; receiving a second user selection indicating the second political viewpoint; selecting a second subset of content items from the set of content items associated with the political topic based on the second political viewpoint, each content item in the second subset of content items associated with the second political viewpoint (Silverman Figs. 1-6; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0025]) Topical category (and subcategories) of the content piece ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a second viewpoint); [0040] with reference now to FIG. 4, and in accordance with an illustrated embodiment of the invention, shown is a website 400 providing selective access to the content pieces stored in the curator system 200 as described above, a content filter 410 is provided which filters content pieces to be retrieved in accordance with the filter settings chosen by a user (filtered content shown in a second interface, including access to the ideology slider 416); [0042], ideology (416) level of the content piece (see FIG. 5) in which preferably a sliding scale 420 is provided enabling the user to drag a slider to filter content pieces by determined ideology level for each stored content piece (second user interface including a slider on a scale representing the range of political viewpoints, see 416 in Fig. 4); as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces); [0044], once the content filter settings (410) are selected by a user, all content pieces retrieved by the website portal 400 will be retrieved and filtered in accordance with the user selected filter settings; only content pieces matching this criteria will be presented to a user if the user selects the category menu (430) or search feature (440) to retrieve content pieces; as described, the system enables  user to makes first and second selections (see [0042]) from a slider in a second interface to access a first subset of content items from a set of political content items associated with the political topic based on the first political viewpoint and a second subset of content items from the set of content items associated with the political topic based on the second political viewpoint)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the indicator being different from the political content of the political content item, wherein the indicator indicates that the second interface includes political content items with a range of political viewpoints on the political topic; the second user interface including a slider on a scale representing the range of political viewpoints, the scale including a first position representing a first political viewpoint and a second position representing a second political viewpoint, receiving a first user selection indicating the first political viewpoint; selecting a first subset of content items from a set of political content items associated with the political topic based on the first political viewpoint, each content item in the first subset of content items associated with the first political viewpoint; receiving a second user selection indicating the second political viewpoint; selecting a second subset of content items from the set of content items associated with the political topic based on the second political viewpoint, each content item in the second subset of content items associated with the second political viewpoint as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).  What has been described is a system and method that provides customized and individual curation services for each media content piece to be aggregated with one another while providing enhanced informational background material on each content piece for placing each piece in better informational perspective for a user. This system and method enables users to readily select desired media content pieces to access in accordance with each user's predetermined criteria for doing so (see Silverman [0059]).

Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer-readable storage medium storing executable computer program code that, when executed by a computer system, causes the computer system to perform operations comprising (Goldenstein Figs. 1-18; [0056], the functions or algorithms described herein may be implemented in software; the software may consist of computer executable instructions stored on computer readable media or computer readable storage device such as one or more non-transitory memories or other type of hardware-based storage devices; the software may be executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a computer system, such as a personal computer, server or other computer system, turning such computer system into a specifically programmed machine; [0119], FIG. 13 is a block diagram of an example apparatus 180 that may be utilized to implement and/or facilitate an intelligence channel as described herein; [0120], apparatus 180 may comprise a processor and memory coupled to the processor; the memory may comprise executable instructions that when executed by the processor cause the processor to effectuate operations associated with an intelligence channel as described herein; see also [0126-0128]).  Consequently, claim 10 is rejected for the same reasons.

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 1, the only difference being A computer system comprising: one or more processors; and a computer-readable storage medium comprising executable computer program code, the computer program code when executed causing the one or more processors to perform operations comprising (Goldenstein Figs. 1-18; [0056], the functions or algorithms described herein may be implemented in software; the software may consist of computer executable instructions stored on computer readable media or computer readable storage device such as one or more non-transitory memories or other type of hardware-based storage devices; the software may be executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a computer system, such as a personal computer, server or other computer system, turning such computer system into a specifically programmed machine; [0119], FIG. 13 is a block diagram of an example apparatus 180 that may be utilized to implement and/or facilitate an intelligence channel as described herein; [0120], apparatus 180 may comprise a processor and memory coupled to the processor; the memory may comprise executable instructions that when executed by the processor cause the processor to effectuate operations associated with an intelligence channel as described herein; see also [0126-0128]).  Consequently, claim 16 is rejected for the same reasons.

	Regarding claim 5, Goldenstein in view of Silverman teaches all the limitations of claim 1, further comprising:
wherein the first user selection comprises a user selecting a location on the scale (Goldenstein Figs. 1-18; [0096], filter of topic-related information may be adjustable via the interface 70; slider 80 may function as a filter; selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received; selecting and moving the control 86 to the right end of slider 80 may allow only more influential and/or more relevant topic-related information to be received; as slider 80 is adjusted via control 86, the information rendered in the plurality of articles 82 may accordingly be adjusted (see Fig. 6 and Fig. 8); [0097], the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown)

Regarding claims 13 and 19, claims 13 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 13 and 19 are rejected for the same reasons.

	Regarding claim 6, Goldenstein in view of Silverman teaches all the limitations of claim 1, further comprising:
wherein the second subset of content items replace the first subset of content items displayed in the second user interface (Goldenstein Figs. 1-18; [0096], selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received; selecting and moving the control 86 to the right end of slider 80 may allow only more influential and/or more relevant topic-related information to be received; as slider 80 is adjusted via control 86, the information rendered in the plurality of articles 82 may accordingly be adjusted (see Fig. 6 and Fig. 8); [0097], the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown)

Regarding claims 14 and 20, claims 14 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 14 and 20 are rejected for the same reasons.

	Regarding claim 21, Goldenstein in view of Silverman teaches all the limitations of claim 1.  Silverman further teaches:
wherein the indicator is at least one of: adjacent to or separate from the content of the content item in the user interface (Silverman Figs. 1-6; [0040], with reference now to FIG. 4, and in accordance with an illustrated embodiment of the invention, shown is a website 400 providing selective access to the content pieces stored in the curator system 200; a content filter 410 is provided which filters content pieces to be retrieved in accordance with the filter settings chosen by a user; [0042], ideology (416) level of the content piece (FIG. 5) in which preferably a sliding scale is provided enabling the user to drag the slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces); [0044], once the content filter settings (410) are selected by a user, all content pieces retrieved by the website portal 400 will be retrieved and filtered in accordance with the user selected filter settings; for example, if a user prescribes the filter settings (410) such that only content pieces originating from this week, are conservative rating determined, and have a duration of less than 3 minutes, then only content pieces matching this criteria will be presented to a user if the user selects the category menu (430) or search feature (440) to retrieve content pieces; [0045], wth reference now to FIG. 6, once a content piece (450) is presented for viewing to a user (indicator separate from the content); as described, each piece of content is assigned a topic (including political topics, see [0025]) and a political ideology ([0042], [0029]); an filter/indicator banner is displayed adjacent to and separate from content 450)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the indicator is at least one of: adjacent to or separate from the content of the content item in the user interface as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).

Regarding claim 24, Goldenstein in view of Silverman teaches all the limitations of claim 1.  Silverman further teaches:
wherein the content of the political content item is at least one of: an article, an image, a video, a page, or a link (Silverman Figs. 1-6; [0021], curator system 200 is to be described in conjunction with video clip segments and news articles; [0023], a content piece (such as a media clip) is input to curator system 200; [0027], Length/Duration of the content piece (e.g., number of words, length of video/media segment); [0042], determined ideology level for each stored content piece; [0044], once the content filter settings (410) are selected by a user, all content pieces retrieved by the website portal 400 will be retrieved and filtered in accordance with the user selected filter settings; for example, if a user prescribes the filter settings (410) such that only content pieces originating from this week, are conservative rating determined, and have a duration of less than 3 minutes, then only content pieces matching this criteria will be presented to a user if the user selects the category menu (430) or search feature (440) to retrieve content pieces; [0045], wth reference now to FIG. 6, once a content piece (450) is presented for viewing to a user) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the content of the political content item is at least one of: an article, an image, a video, a page, or a link as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).

Regarding claim 25, Goldenstein in view of Silverman teaches all the limitations of claim 1.  Silverman further teaches:
wherein a number of political viewpoints in the range of political viewpoints determines, at least in part, a number of slider stopping points on the scale (Silverman Figs. 1-6; [0023], a curation process is then performed on the aforesaid content piece to determine certain metadata associated with the content piece, step 304; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); [0042], ideology (416) level of the content piece (FIG. 5) in which preferably a sliding scale is provided enabling the user to drag the slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein a number of political viewpoints in the range of political viewpoints determines, at least in part, a number of slider stopping points on the scale as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).

Claims 2-4, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Wissner et al. (US 20140365507 A1 , published 12/11/2014), hereinafter Wissner.

	Regarding claim 2, Goldenstein in view of Silverman teaches all the limitations of claim 1, further comprising:
receiving one or more content items from one or more content providers (Goldenstein Figs. 1-18; [0060], sources of topic-related information may be determined in any appropriate manner; a source of topic-related information may comprise any appropriate source, such as, an online source accessible via a Uniform Resource Locator (URL), social media, TWITTER, YOUTUBE, GOOGLE, FACEBOOK, YAHOO, BING, WIKIPEDIA, LINKEDIN, FLICKR, INSTAGRAM, PINTEREST, a photograph, an image, a publication, a forum, a blog, a forum, a video, a periodical, a research facility, an academic site, an industry specific site, a web site, a university, a feed, an RSS feed, or the like, or any appropriate combination thereof; [0074], a search query may be implemented at step 44; the search query may be performed on each topic-related source of the intelligence channel; [0075], results may be aggregated at step 46);
determining a topic of each content item (Goldenstein Figs. 1-18; [0057], a customizable, real time intelligence channel may enable a user to keep apprised of, and/or deliver to others, selected topics by identifying and delivering relevant information culled from, for example, greater than hundreds of thousands of relevant sources; [0063], topics, may be determined at step 24; [0081], assume an intelligence channel in which the topic is high performance automobiles; the intelligence channel may include all manufacturers, but an intelligence channel could be filtered for use by General Motors to remove all other manufacturers; [0058], an intelligence channel may be generated for a topic; [0087], results received for each channel ordered by a user may be combined and delivered via the customized hub);
forming sets of content items based on the topics, wherein one of the sets is the set of political content items associated with the political topic (Goldenstein Figs. 1-18; [0063], topics, may be determined at step 24; [0081], assume an intelligence channel in which the topic is high performance automobiles; the intelligence channel may include all manufacturers, but an intelligence channel could be filtered for use by General Motors to remove all other manufacturers; [0087], results received for each channel ordered by a user may be combined and delivered via the customized hub; [0104], FIG. 7 illustrates an example interface for providing access to a plurality of intelligence channels; each intelligence channel may be represented by an icon and/or a description of the intelligence channel; intelligence channel 86 is depicted by a graphic logo and textual description "Incubators," indicating the topic of the intelligence channel; [0105], FIG. 8 illustrates an example interface that provides topic related information pertaining to incubators; labels 78, 80, 82, and 86 on FIG. 8 correspond to labels 78, 80, 82, and 86 of FIG. 6, respectively, to identify items that function as previously described; see [0063] and Fig. 7);
determining the set of political content items associated with the political topic; determining one or more viewpoints for content items in the set of political content items; and forming the first subset of content items and the second subset of content items from the political content items in the set based on the viewpoints of the content items (Goldenstein Figs. 1-18; [0097], the functionality invoked via slider 80 may determine a combined ranking of each item by relevance and influence (referred to herein as myCREOrank); the slider 80 scale may allow positioning from left to right, from a position designated "All" which returns all items to the channel to the far-right position which may be designated "myCREOpicks", and returns only the most relevant items from the most influential sources; slide 80 may be positioned at intermediate points to allow more or less relevant items from more or less influential sources to be shown; [0101], slider 80 may filter items returned by a search for a topic by utilizing an algorithm based on a weighted scale which may consider the perceived reliability of the source; [0096], selecting and moving the control 86 to the left end of slider 80 may allow less influential and/or less relevant topic-related information to be received (location of the slider on the scale is updated to indicate the user-selected second attribute value); selecting and moving the control 86 to the right end of slider 80 may allow only more influential and/or more relevant topic-related information to be received; as slider 80 is adjusted via control 86, the information rendered in the plurality of articles 82 may accordingly be adjusted; see also [0098-0100]).
Silverman further teaches:
determining one or more political viewpoints for content items in the set of political content items; forming the first subset of content items and the second subset of content items from the political content items in the set based on the political viewpoints of the content items (Silverman Figs. 1-6; [0023], a curation process is then performed on the aforesaid content piece to determine certain metadata associated with the content piece, step 304; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); [0042], ideology (416) level of the content piece (FIG. 5) in which preferably a sliding scale is provided enabling the user to drag the slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determining one or more political viewpoints for content items in the set of political content items; forming the first subset of content items and the second subset of content items from the political content items in the set based on the political viewpoints of the content items as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).
However, Goldenstein in view of Silverman fails to expressly disclose determining the set of content items associated with the topic includes a threshold number of content items.  In the same field of endeavor, Wissner teaches:
determining the set of content items associated with the topic includes a threshold number of content items (Wissner Figs. 1-10; abs. a newsfeed generation system generates feeds of content items related to specific topics; [0057], the feed is generated in response to the newsfeed generation system 150 receiving a user query for a topic; [0037], the matching module 220 matches the content items received from the content sources 110 to topics; [0047], the feed generation module 230 generates a feed of content items each associated with a topic; [0048], the feed generation module 230 selects a set of content items having at least a threshold measure of affinity for one or more objects associated with the topic; if the matching module 220 associates at least a threshold number of received content items with a topic, the feed generation module 230 increases a threshold measure of affinity for selecting content items to include in a feed associated with the topic; conversely, if the matching module 220 associates less than a threshold number of content items with a topic, the feed generation module 230 decreases the threshold measure of affinity to increase the number of content items included in the feed associated with the topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated determining the set of content items associated with the topic includes a threshold number of content items as suggested in Wissner into Goldenstein in view of Silverman.  Doing so would be desirable because existing online platforms do not cohesively surface real-time data or apply substantive quality filters to created content. Thus, users of conventional online platforms who desire receive or to follow content associated with specific topics are unable to easily identify content associated with the specific topics, and often navigate through large amounts of content to identify content associated with the specific topics. As the amount of content provided by online platforms increases, it becomes increasingly more difficult for users to follow topics of interest and find high-quality information relevant to the topics of interest (see Wissner [0003]).  Additionally, it would allow the system to flexibly increase the number of content items included in a newsfeed, when the system initially associates less than a threshold number of content items with a topic, thereby providing a user additional desired content items (see Wissner [0048]), and allowing the user to readily identify content items associated with the topic (see Wissner [0005]).

Regarding claims 11 and 17, claims 11 and 17 contain substantially similar limitations to those found in claim 2.  Consequently, claims 11 and 17 are rejected for the same reasons.

	Regarding claim 3, Goldenstein in view of Silverman in further view of Wissner teaches all the limitations of claim 2, further comprising:
wherein the content items in the first subset have the same political viewpoint (Silverman Figs. 1-6; [0023], a curation process is then performed on the aforesaid content piece to determine certain metadata associated with the content piece, step 304; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); [0042], ideology (416) level of the content piece (FIG. 5) in which preferably a sliding scale is provided enabling the user to drag the slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the content items in the first subset have the same political viewpoint as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).

Regarding claims 12 and 18, claims 12 and 18 contain substantially similar limitations to those found in claim 3.  Consequently, claims 12 and 18 are rejected for the same reasons.

Regarding claim 4, Goldenstein in view of Silverman in further view of Wissner teaches all the limitations of claim 2, further comprising:
wherein determining a political viewpoint for a content item is based on at least one of: a content provider system that provided the content item, a creator of the content item, article length of the content item, phraseology of the content item, the topic, content of the content item, types of content in the content item, or readability of the content item (Silverman Figs. 1-6; [0023], a curation process is then performed on the aforesaid content piece to determine certain metadata associated with the content piece, step 304; this curation process may be performed on the content piece either via a software program, a manual process or a combination of both; the curation process involves determining metadata relating to certain categories of information from analysis of the content piece, step 306 [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); see also [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein determining a political viewpoint for a content item is based on at least one of: a content provider system that provided the content item, a creator of the content item, article length of the content item, phraseology of the content item, the topic, content of the content item, types of content in the content item, or readability of the content item as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Chang et al. (US 20140195977 A1 , published 07/10/2014), hereinafter Chang.

	Regarding claim 7, Goldenstein in view of Silverman teaches all the limitations of claim 1.  However, Goldenstein in view of Silverman fails to expressly disclose wherein the first subset of content items and the second subset of content items are disjoint sets.  In the same field of endeavor, Chang teaches:
wherein the first subset of content items and the second subset of content items are disjoint sets (Chang Figs. 1-12; [0050], the active descriptor value may be a numeric value within a specified range such that only content having values of corresponding content descriptors 116-f equal to may be presented; the search result content may be associated with one of the content descriptors 116-f having a value ranging from 1-5 and the descriptor selection component 222-3 may receive a descriptor selection 260 from the GUI element of 4; the search results personalization component 222-4 may present personalized search results 280 comprising content 122-e having a value for one of the content descriptors 116-f equal to 4; [0037], moving a selection object on a slider GUI element; [0039], the content personalization application 140 may operate to present content 122-e to a user that has a technical difficulty rating that matches the user's technical proficiency; [0054], a user may select one of the descriptor values 308-k accessible from the GUI element 312; [0056], as shown in FIG. 4, the selector element 314 has been positioned on the GUI element 312, selecting descriptor value 308-3; the search results personalization component 222-4 generates personalized search results 280 comprising a subset of the search results 240-j having a descriptor value 116-1, 116-2 that corresponds with the selected descriptor value 308-3; irrelevant search results 402 are associated with a descriptor value 116-3, 116-f that does not correspond with the selected descriptor value 308-3 and, as such, are no longer presented on the user interface 112 (disjoint sets); as described, a user may use a slider to filter search results comprising a range of descriptor values, such that only results from a first set exactly matching a selected descriptor value are shown, while results from a disjoint second set not matching the selected descriptor value are removed and selectable via a different descriptor value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the first subset of content items and the second subset of content items are disjoint sets as suggested in Chang into Goldenstein in view of Silverman.  Doing so would be desirable because web pages accessible through the Internet now number in the billions. All of this content provides users with a wealth of information. However, it also presents difficulties in that users must sift through ever-increasing amounts of irrelevant information to locate the content they are actually seeking Chang [0001]).  Users are similarly inundated with content that is irrelevant to their needs and interests.  One design goal for content providers is to develop content platforms capable of automatically and dynamically delivering personalized content to users. Consequently, techniques designed to personalize user interface content are desirable (see Chang [0002]).  Additionally, the system of Chang can be used with any type of content (see Chang [0027]) and content descriptor (see Chang [0058]).  Sorting content into disjoint subsets selectable via a slider would allow the user to precisely personalize displayed content, thereby preventing the user from being inundated with irrelevant content.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 7.  Consequently, claim 15 is rejected for the same reasons.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Weeks (US 20150046423 A1, published 02/12/2015)

	Regarding claim 8, Goldenstein in view of Silverman teaches all the limitations of claim 1.  Silverman further teaches:
the location of the slider on the scale indicates a political viewpoint (Silverman Figs. 1-6; [0023], a curation process is then performed on the aforesaid content piece to determine certain metadata associated with the content piece, step 304; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); [0042], ideology (416) level of the content piece (FIG. 5) in which preferably a sliding scale is provided enabling the user to drag the slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the location of the slider on the scale indicates a political viewpoint as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).
However, Goldenstein in view of Silverman fails to expressly disclose wherein the slider is a multidimensional slider and the location of the slider on the scale indicates a viewpoint and another attribute value of content items displayed in the user interface.  In the same field of endeavor, Weeks teaches:
wherein the slider is a multidimensional slider and the location of the slider on the scale indicates a viewpoint and another attribute value of content items displayed in the user interface (Weeks Figs. 1-10; [0046], FIG. 6 illustrates another example display view 600 of a search engine system; the user interface of the search engine system includes a text input field 602 (topic), a first slider 604 with a first slider button 606 and a second slider 614 with a second slider button 616; similar to FIG. 3, FIG. 4 and FIG. 5 discussed above, first slider 604 may be partitioned into different segments and each segment can be linked and associated with a category from a plurality of retrieved categories 612; each category may be associated with a plurality of sub categories 618; "Category 1," which may be associated with a "Securities" category of a financial database system, can include several subcategories 618; the subcategories 618 may relate to different kinds of securities such as "Notes," "Stocks," "Treasuries" or "Bonds"; a user may move slider button 616 "up" or "down" to different subcategories 618; the search query results will be filtered and refined even further based on such user interaction; the first slider bar and second bar may overlap creating a quadrant-like or graph-like search mechanism; as the user moves the slider button along the x-axis, y-axis, or within any of the quadrants, search query results may be refined and filtered to provide different levels of detail)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the slider is a multidimensional slider and the location of the slider on the scale indicates a viewpoint and another attribute value of content items displayed in the user interface as suggested in Weeks into Goldenstein in view of Silverman.  Doing so would be desirable because refinement of search query results normally requires the user to perform additional work which impacts efficiency and detracts from the overall user experience. Additionally, for users operating small mobile devices, performing a search and refinement of search query results can prove to be troublesome due to the small size of the display area. A system is provided herein that allows a user to refine search query results quickly and intuitively. Such a system allows a user to efficiently interact with and manipulate search query results without having to perform many additional actions (see Weeks [0016]).  The system allows results to be filtered and refined even further based on such user interaction. Thus, a user may refine the search query results in order to get more specific information related to a category (see Weeks [0046]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Bradley et al. (US 20190082224 A1, published 03/14/2019), hereinafter Bradley.

	Regarding claim 9, Goldenstein in view of Silverman teaches all the limitations of claim 1.  Silverman further teaches:
wherein a graphic of the scale indicates the range of political viewpoints represented by the scale (Silverman Figs. 1-6; [0023], a curation process is then performed on the aforesaid content piece to determine certain metadata associated with the content piece, step 304; [0024], the determined curated information (metadata) (step 306) obtained from an actual review/analysis of the content piece relates to a number of categories, including (but not limited to): ([0029]) ideology level of the content piece (preferably categorized according to a scale or spectrum ranging from very progressive to very conservative) (content items associated with the topic based on a first viewpoint); [0042], ideology (416) level of the content piece (FIG. 5) in which preferably a sliding scale is provided enabling the user to drag the slider to filter content pieces by determined ideology level for each stored content piece; as indicated in FIG. 5 the filter provides a political ideology range leaning from first setting (1) (Progressive) to a last setting (9) (Conservative); the range can be as broad or as narrow as selected by a user; preferably, a broad range will return more results (i.e., content pieces) with a narrow range returning fewer results (i.e., content pieces))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein a graphic of the scale indicates the range of political viewpoints represented by the scale as suggested in Silverman into Goldenstein.  Doing so would be desirable because results obtained from search engine queries are limited to metadata information stored in a data repository. Metadata information is typically limited to information provided by the content publisher. For example, the metadata information generally consists of a URL link, title, and a brief summary of its content. If this limited information fails to satisfy a search query, the search engine is not likely to provide the corresponding content as a search result even if the actual content satisfies the query (see Silverman [0005]). The system also provides an interface through which the user can specify metadata, to define a channel of media in which the user is interested (see Silverman [0007]), including a filter for enabling a user to select an ideology level of media content pieces desired to be retrieved by the user (see Silverman [0008]).
However, Goldenstein in view of Silverman fails to expressly disclose a coloring of the scale indicates the range of political viewpoints represented by the scale.  In the same field of endeavor, Bradley teaches:
a coloring of the scale indicates the range of political viewpoints represented by the scale (Bradley Figs. 1-11; [0022], rating the content for bias (e.g., liberal/conservative, capitalist/socialist, pro-gun/anti-gun, pro-choice/pro-life, etc.); [0026], content perceived as having a liberal bias may be shown under a liberal heading, in blue, on the left-hand side of a webpage whereas content perceived as having a conservative bias may be shown under a conservative heading in red; [0027], content may include articles; [0050], the system ranks the biases for the content and the news sources (step 208); the biases may be ranked on one or more scales (e.g., 1-10, far right, conservative, moderate conservative, neutral, moderate liberal, liberal, far left, color spectrums, etc.); [0051], the content from multiple sources may be displayed utilizing any number of visual, audio, or tactile graphics or other outputs; changes across the political spectrum may be represented by the red to blue color spectrums; [0056], the system analyzes the content text and visuals to automatically determine biases; [0083], the bias rating may be received utilizing a sliding scale; the bias rating is color-coordinated utilizing blue for a liberal rating, read for a conservative rating, and white for a rating that is considered neutral; [0121], the sliding scale 1006 may allow the user to select between 100% liberal on the far left in blue, zero or completely neutral in the middle, or 100% conservative on the far right in red, or anything in between)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a coloring of the scale indicates the range of political viewpoints represented by the scale as suggested in Bradley into Goldenstein in view of Silverman.  Doing so would be desirable because in recent years available news sources and information has increased exponentially. In many cases it is difficult to verify the authenticity of each news source or piece of information. In particular, it may be difficult to quickly identify or negotiate biases that have become inherent in organizations and individuals. As a result, individual users are often left wondering about the content they reference or avoiding content altogether (see Bradley [0003]).  The illustrative embodiments help users (the general public) rate content found on the Internet and elsewhere and provide the results for general use. As a result, people have a clearer understanding of the bias, truthfulness, and popularity of the content that is meant to be objective, without "spin", and not skewed (see Bradley [0028]).  Additionally, colors may also be utilized to better help the user understand the ratings being given (see Bradley [0025]).  The potential uses for the illustrative embodiments are innumerable, including, but not limited to, standard web searches, filtered web searches, Internet based news outlets, fact and bias verification, grouping similar content/service based websites, and content libraries (see Bradley [0109]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Herrington et al. (US 20050033657 A1, published 02/10/2005), hereinafter Herrington.

	Regarding claim 22, Goldenstein in view of Silverman teaches all the limitations of claim 1.  However, Goldenstein in view of Silverman fails to expressly disclose wherein the indicator further indicates a number of political content items associated with the political topic.  In the same field of endeavor, Herrington teaches:
wherein the indicator further indicates a number of political content items associated with the political topic (Herrington Figs. 1-16; [0107], content items however could also be listed under a different category such as "Summer blockbuster movies" or California politics; various portions of the graphical display to the content library may be broke up as shown with category borders or folder tabs listing a particular topic, the number of corresponding results (41 results) contained therein; [0110], a series of previously kept or organized articles, topics, can be linked to quickly from the link shortcuts at the top of the page (Area D) or any other designated area of the user interface; users can jump to a particular article or content item after clicking-on its corresponding topic link; featured Topics may include suggested articles of interest to the user based on prior viewing patterns and user history; this defined grouping of Featured Topics may again include total item counts and subsequent links to items that were explicitly selected or kept by the user, in addition to personalized topics that could be of interest based on the reading habits of the user stored in customer database; total item counts may be similarly provided next to each topic to indicate how many content items or articles are kept in each topic; see also 9a)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the indicator further indicates a number of political content items associated with the political topic as suggested in Herrington into Goldenstein in view of Silverman.  Doing so would be desirable because as Internet usage has increased, so has consumer frustration with quality and convenience. Although many consumers rank the Internet higher than TV, newspapers, or magazines as an important source of information, low marks are given for the overall quality and reliability of the information offered (see Herrington [0005]).  It is difficult for consumers to find the content they want (see Herrington [0006]).  As the popularity and growth of the Internet continues to increase, many publishers are still looking for an effective way to distribute their publications for viewing online. But there lacks a consistent and personalized solution to present this information to consumers. There is a need for an efficient and customizable system that allows viewers to access a rich source of media content online from a single platform (see Herrington [0008]).  The invention provides personalized platforms (e.g., KeepMedia website) that allows a user to easily access, consume, share and organize a wide variety of content from numerous content providers, all from a single access point (see Herrington [0010]).  Once the media platform identifies content that may be of interest to a user, content can be presented in a manner that makes the user experience easy, intuitive and fun (see Herrington [0068]).  Additionally, Herrington’s indicator that indicates a number of content items in the feed would improve the systems of Goldenstein and Silverman by enabling a user to access articles within topics that are determined based on information they’ve viewed (see Herrington [0110]) while also making it easy for the user to determine which topic links are most likely to provide a large amount of desired information.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Goldman et al. (US 20110112903 A1, published 05/12/2011), hereinafter Goldman.

Regarding claim 23, Goldenstein in view of Silverman teaches all the limitations of claim 1.  However, Goldenstein in view of Silverman fails to expressly disclose prior to sending content of the political content item for display in the user interface: receiving a request for third user interface that includes a feed of content items; and sending content items for display in the feed of the third user interface, each content item in the feed associated with one of a plurality of topics, the plurality of topics including the political topic, the feed including the political content item, wherein the third user interface includes a second indicator to view the second interface with the political content items associated with the political topic, the second indicator being displayed adjacent to the political content item in the feed of content items in the third user interface.  In the same field of endeavor, Goldman teaches:
prior to sending content of the political content item for display in the user interface: receiving a request for third user interface that includes a feed of content items; and sending content items for display in the feed of the third user interface, each content item in the feed associated with one of a plurality of topics, the plurality of topics including the political topic, the feed including the political content item, wherein the third user interface includes a second indicator to view the second interface with the political content items associated with the political topic, the second indicator being displayed adjacent to the political content item in the feed of content items in the third user interface (Goldman Figs. 1-31; [0107], a "politics" channel may have "Republican Party" and "Democratic Party" sub-channels; [0132], an electronic document story engine 136 "clusters" related documents to form "stories"; story clusters may include, for example, multiple instances of different press covering the same news item; if the documents are news articles, a number of the news articles may be commonly related to "Iraq" "oil" and "gasoline prices", in which case these news articles may be grouped under a story identified by the common elements; [0134], FIG. 11 shows a main navigational page 142; the main navigational page 142 includes a first sidebar 144 that provides a list of "Topics"; a second sidebar 146 is disposed adjacent to the first sidebar 144; the contents of the second sidebar 146 depend on the user's selection from the list of "Topics" (politics); [0135], if a user selects the "Top Stories" navigational element, the second sidebar 146 is generated with a title of "Top Stories"; articles from the story clusters having the most amount of article clusters are preferably listed in the "Top Stories" sidebar (see [0132]) (as shown, Top Stories in section 146 would be displayed adjacent to the topics in the sidebar 144); [0137], the main navigational page 142 also provides a main display section 148 that initially includes a first main display sub-section 150 entitled "Top News From Top Sites" and a second main display sub-section 152 entitled "Inside the News"; the first main display sub-section 150 lists the articles from particular publications that are related to the navigational element selected by the user; if the user selects "Science & Technology", for each particular publication, the display generator 140 may retrieve the titles and first few words of the articles related to this category using the document link database 120 and displays the titles in the first main display sub-section 150; a hyperlink to each document is provided using the URLs of the documents listed in the document link database 120; [0138], the second main display sub-section 152, entitled "Inside the News", provides an indication of which elements are appearing most in today's news; the system 104 may review all the articles under a particular navigational element, and determine the most frequently mentioned elements; the "Inside the News" section displays these elements, along with a count of how many times they appear and, for each element, a link to all articles that mention the element (People and Company indicators displayed adjacent to content items, for example Microsoft and Bill Gates topics adjacent to Microsoft articles); [0139], pull-down menu 154 is provided for each element category (i.e., "Topics", "Industries", "People", "Places" and "Companies"); [0141], the element score database 134 and populates the knowledge discovery display 160 with the titles of and corresponding hyperlinks to the articles; these related articles may be listed under a related articles section; [0145], in the example shown in FIG. 15, the display generator 160 determined that the elements "Travel", "Lifestyle" and "Tourism" are the top elements in the related articles, and thus these elements are listed under the category of "Topics" (indicators adjacent to the content items) (see [0181], one of the topics related to the mummy article is travel); [0159], FIG. 17 illustrates an exemplary screenshot 300 which includes a dropdown menu feature 305 which is inserted at the bottom of a publisher's article 310; when the user clicks on the related subjects link at the bottom of the article, the dropdown menu feature 305 is displayed; the feature 305 includes additional subjects that are related to the article 310; each of the terms listed in the feature is a link to a search that produces content related to that specific term (includes Topics, Industries, People, Places, shown in Fig. 14); FIG. 18 illustrates an exemplary screenshot 340 which includes a dropdown menu feature 345 which is inserted at the bottom of a publisher's article 350; the article 350 is entitled "Garmin Reports Record Third Quarter: Revises Annual Guidance Upward" and the publisher is MSN Money; the feature 345 includes additional subjects that are related to the article 350 and is different from feature 305; [0160], while reading the excerpt of the article 310, the user can initiate a search for related content (see [0186], excerpts are selectable to view the content); [0161], to arrive at the set of articles displayed in the screenshot 300, the user selected the topic Business, as indicated in area 325; in making the searching of related content simple and quick, the screenshot 30 includes an area 320 to refine the topic and an area 335 to enable manual disambiguation; the area 335 includes "Did you mean?" text, along with the topics business schools, small business, and business travel; these represent slightly different topics that have business in their name, but are more specific; clicking on any of these changes the displayed articles to articles highly associated with the selected topic; [0162], FIG. 19 illustrates a screenshot 355 that is generated when a user selects the "Financial Markets" link in the area 330 (indicator); area 360 displays the new joined topic of Business and Financial Markets; area 365 shows the content (e.g., articles, blogs, and video/audio content) that is related to the new joined topic (see Fig. 18 Financial Markets topic in 345); see Fig. 23, content items relating to telecommunications displayed adjacent to indicators; [0195], article 2 can also be associated with the politics topic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated prior to sending content of the political content item for display in the user interface: receiving a request for third user interface that includes a feed of content items; and sending content items for display in the feed of the third user interface, each content item in the feed associated with one of a plurality of topics, the plurality of topics including the political topic, the feed including the political content item, wherein the third user interface includes a second indicator to view the second interface with the political content items associated with the political topic, the second indicator being displayed adjacent to the political content item in the feed of content items in the third user interface as suggested in Goldman into Goldenstein in view of Silverman.  Doing so would be desirable because Current "on line" informational sources, such as on line newspapers and magazines, do not provide a user an easy means to navigate through a mass of information and quickly view a particular item of interest. Further, these sites typically only display the item of interest, and do not provide secondary material that may be related to the item of interest and which the user may be interested in also viewing. For example, if a user wishes to read a particular article, the user "clicks" on the article and only the article is displayed. However, if the user would like to find articles or related information on one aspect of an article, or read additional articles on the same subject, the user typically must type a keyword into a search engine located at the site, which produces a list of articles having the keyword. This is a tedious task, and often requires the user to sift through a long list of articles to determine relevancy (see Goldman [0003]).  Further, tracking a particular interest is difficult to do online, and typically requires a keyword search. Websites offering a tracking feature typically send material on a particular subject to a user's e-mail, thereby often loading the user's inbox with large volumes of information (see Goldman [0004]).  The system 100 allows a user to easily perform guided research on a particular topic by providing access to various related topics and by displaying ordered documents related to the particular topic (see Goldman [0150]).  Additionally, the indicators of Goldman would improve the intelligence channel selection of Goldenstein (see Fig. 5 and [0089]) by allowing the user access to a topic feed from a content item that the user is already consuming.  The indicators of Goldman enable the user to easily access similar documents based on content that the user is already interested in, as opposed to requiring the user to navigate to a separate interface and select from a large number of channel selectors that may be overwhelming or not interesting to the user.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goldenstein in view of Silverman in further view of Bhargava et al. (US 20180349005 A1, published 12/06/2018), hereinafter Bhargava.

Regarding claim 26, Goldenstein in view of Silverman teaches all the limitations of claim 1.  However, Goldenstein in view of Silverman fails to expressly disclose further comprising, while a user interacts with the slider on the scale, sending for display a second indicator that indicates the location of the slider on the scale, wherein the second indicator is not the slider or the scale.  In the same field of endeavor, Bhargava teaches:
further comprising, while a user interacts with the slider on the scale, sending for display a second indicator that indicates the location of the slider on the scale, wherein the second indicator is not the slider or the scale (Bhargava Figs. 1-12; [0033], a “slider” refers to a user interface mechanism having multiple values and enabling an end user to adjust a parameter; a slider can include a slider bar, a marker (e.g., an indicator marker), a minimum value, a maximum value, an indicated or selected value, and so forth; the computing device can continuously adjust the indicated value as the marker is moved until a value is selected by the cessation of movement; [0062], FIG. 3 illustrates generally at 300 an example of a user interface 120 including a slider 122 that is displayed by a user interface display module 202; the user interface display module 202 also displays an indicated or selected value 304 that is indicated by the marker 134 as the marker 134 is being moved; [0064], the parameter 312 represents some aspect of the object 310 in terms of a percentage, a level of a characteristic, a setting of an attribute, and so forth; [0065], the marker 134 is slid leftward along the slider 122 to adjust the position of the marker 134 until the indicated value 304 reads “35”; see also [0072-0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising, while a user interacts with the slider on the scale, sending for display a second indicator that indicates the location of the slider on the scale, wherein the second indicator is not the slider or the scale as suggested in Bhargava into Goldenstein in view of Silverman.  Doing so would be desirable because sliders have been used effectively with the GUIs of desktop computing devices for years. Mobile computing devices, however, have taken an increasingly larger share of the computing device space over the last decade. Unfortunately, conventional approaches to implementing a slider in a GUI do not translate well to mobile computing devices due to constraints resulting from a reduced size of the display device. Consequently, adjusting a parameter with a slider is difficult for end users that are interacting with a mobile computing device (see Bhargava [0003]).  Slider manipulation with precision alteration is described. Techniques and systems described herein enable end users to set parameters using a slider at a fine precision level even with a mobile computing device, including those with smaller screens (see Bhargava [0004]).  It is difficult to select a specific desired value when using a computing device having a reduced-size display while a slider is displayed with a high granularity of values. Thus, small sliders make it more difficult to precisely select a specific value. This issue is exacerbated if the choice between adjacent value increments has a high impact on a parameter of a given application, which makes precise selection critical (see Bhargava [0023]).  Additionally, the control of Bhargava would improve the slider of Goldenstein by making it easier for the user to understand the magnitude of the changes to the slider while also enabling the user to make large and small changes to the value in multiple desired ways.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1-6, 8-14, 16-20, and 22-26.  
Regarding independent claim 1, the Applicant alleges that Goldenstein in view of Ramesh Bhat as described in the previous Office action, does not explicitly teach sending for display a second user interface including political content items associated with a political topic, the second user interface including a slider on a scale representing a range of political viewpoints, the scale including a first position representing a first political viewpoint and a second position representing a second political viewpoint, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Goldenstein in view of Silverman.
Similar arguments have been presented for claims 10 and 16 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-9, 11-15, and 17-26 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 10, and 16.  However, as discussed above, Goldenstein in view of Silverman is considered to teach claims 1, 10, and 16, and consequently, claims 2-9, 11-15, and 17-26 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jolly (US 20210103626 A1) see Figs. 1-11 and [0084-0090].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143